This is an appeal by the claimant from an order of the State Industrial Board which reversed the referee and rescinded an award to the claimant in the amount of $6,353.79, death benefits and funeral expenses. There is no question raised about the award. The employer had failed to secure workmen’s compensation insurance and had failed to otherwise secure the payment of compensation as required by the Workmen’s Compensation Law, and he failed to make the payments, as directed by the award, into the State Aggregate Trust Fund. He pleaded guilty in the Court of Special Sessions of failing to carry compensation insurance as required by law, and was convicted and placed on probation. A third-party action was commenced, and in May, 1940, which was thirty months after the employee’s death, the employer had paid but $440 out of a total award of $6,353.79. The action was reached for trial in May, 1940, and the claimant, as administratrix of the estate of her deceased son, had negotiations which resulted in an offer of settlement of $4,000. A hearing was had before the referee in compensation for the purpose of giving the employer an opportunity to deposit the amount of the award with the State Fund or to secure guarantee of payment, or to consent to the settlement of the third-party action. The employer was unable to deposit the amount or to secure its payment and refused to consent to the settlement of the third-pariy. action. On May 23, 1940, the Surrogate’s Court of Queens County made and entered an order providing for the settlement and the settlement was made without the consent of the employer. The decision appealed from, therefore, should be affirmed. Decision appealed from unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.